Citation Nr: 1224986	
Decision Date: 07/18/12    Archive Date: 07/20/12

DOCKET NO.  06-34 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased disability evaluation for chondromalacia of the left knee, currently rated as 20 percent disabling.  

2.  Entitlement to an initial disability evaluation in excess of 10 percent for degenerative joint disease of the left knee.  

3.  Entitlement to an initial disability evaluation in excess of 20 percent for status post meniscal repair and partial meniscectomy of the right knee.  

4.  Entitlement to an effective date prior to January 26, 2004, for a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	TO BE CLARIFIED


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 


INTRODUCTION

The Veteran had active service from January 1975 to January 1978.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  These claims were most recently remanded by the Board in September 2011 for further evidentiary development.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The Veteran's claims were previously remanded in September 2011 so that he could be afforded a VA examination of the knees.  This examination was performed in November 2011.  In a letter dated January 27, 2012, the Veteran stated that he submitted a letter he authored on January 3, 2012, to VA concerning his VA examination.  He also indicated that he submitted a letter written by his wife regarding the same matter.  The Veteran described these letters as "crucial to the case" and he believed that they needed to be read before any decision could be made.  

In a June 2012 letter, the Veteran stated that if a decision were to be made in this case without the January 2012 letters authored by him and his wife, it would be unfair to both him and VA.  The Veteran indicated that he mailed these letters to the RO in Montgomery, Alabama, only to be told that his claims file was in Oakland, California.  

A review of the claims file and Virtual VA fails to demonstrate that the letters from the Veteran and his wife from January 2012 have been associated with the record.  The RO should search for these letters, and if they are located, they must be incorporated into the claims file before appellate review can proceed.  If the letters cannot be located, the Veteran should be contacted and asked to provide VA with copies of these letters.  In his January 2012 statement, the Veteran notified VA that he could provide VA with copies of these letters if the RO in Montgomery, Alabama could not.  

Finally, the record contains a VA Form-22a dated August 2003, appointing Darla J. Tilley, Esq., as the Veteran's representative.  In October 2011, however, VA received a letter from the Lilley Law Firm, indicating that they no longer represented the Veteran and that they had not for some time.  As such, all necessary steps should be undertaken to determine whether the Veteran has another representative, or, whether he is proceeding without representation.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take all necessary steps to clarify whether the Veteran has current representation, or, whether he is proceeding without representation.  If the Veteran identifies a current representative, a signed VA Form 21-22 or VA Form-22a should be associated with the claims file.  

2.  The RO should also determine whether the January 2012 letters from the Veteran and his wife can be located at the Montgomery, Alabama RO.  If these letters are located, they should be associated with the claims file.  If the letters cannot be located, the Veteran should be notified of this fact and asked to submit copies of these letters if they are still in his possession.  

3.  If any additional evidence is associated with the claims file, the RO/AMC should readjudicate the Veteran's claims, considering all of the evidence of record.  If the claims remain denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



